DETAILED ACTION


1. This communication is in response to the Application filed on 09 December 2020.
Claims 1-10 are pending and have been examined.
2. The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .


Information Disclosure Statement

1. The information disclosure statement (IDS) submitted on 26 February 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180101616, hereinafter referred to as Ma.

Regarding claim 1, Ma discloses a dialogue apparatus comprising: 

a processing circuit (Ma, fig. 1(110).) configured to: 

designate one database from among a plurality of 5databases (“In implementations, the predefined label is used for representing that the search result set is null. Therefore, the client terminal may further present prompt information. Apparently, the predefined label may be the prompt information itself. As such, after receiving the predefined label, the client terminal may directly present thereof in the page. Specifically, the keyword is an unfamiliar term or a semantic meaningless term, for example. In this case, a result returned by the search engine(s) invoked by the front-end server may be null. At that time, a predefined label returned to the client terminal may be “NULL”. After receiving this predefined label, the client terminal may present prompt information of “Mew˜No search result, no related content is found”. Alternatively, the client terminal may provide the keyword to another business search module to conduct a search, for determining whether a search result of the other business search module is null for this keyword,” Ma, para [0111]. Here, module is interpreted as a database.); 

acquire text information input by a user (“The front-end server is used for receiving a keyword provided by a client terminal, providing the keyword to the content search engine, and returning a content result set that is obtained to the client terminal,” Ma, para [0010] and Ma, para [0109]. “In implementations, a method of receiving the inputted keyword may include performing an input via an input method, performing an input via a voice method, and/or performing an input via an image/video capture method. Voice, image/video, or picture can be used as input information for the input field after being recognized into a text,” Ma, para [0137].); 

extract a search keyword required for search from the text information (Ma, para [0137].); 

search the designated database and another database 10which is included in the plurality of databases and which is other than the designated database, by using the search keyword (Ma, para [0111].); 

generate a response in accordance with a first number of hit items, which is a number of data items matching the 15search keyword in the designated database, and a second number of hit items, which is a number of data items matching the search keyword in said another database (“The content result set includes topic information or aggregate information that matches the keyword. Alternatively, the content result set includes the topic information and the aggregate information that matches the keyword,” Ma, para [0010]. And, “Therefore, when performing a search, matching of a keyword may be performed in the indices to obtain a collaborative result set. Apparently, the collaborative search engine 106 may directly match the keyword in the access data, and put corresponding object information that matches the keyword into a collaborative result set,” Ma, para [0056].); and 

output the generated response to the user (Ma, para [0111].).  
As to claim 9, method claim 9 and apparatus claim 1 are related as apparatus and method of using same, with each claimed element’s function corresponding to the apparatus step. Accordingly claim 9 is similarly rejected under the same rationale as applied above with respect to apparatus claim. 
As to claim 10, CRM claim 10 and apparatus claim 1 are related as apparatus and CRM of using same, with each claimed element’s function corresponding to the apparatus step. Accordingly claim 10 is similarly rejected under the same rationale as applied above with respect to apparatus claim. And, Ma, para [0033], teaches CRM.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180101616, hereinafter referred to as Ma, in view of US 20100169304, hereinafter referred to as Hendricksen et al.

Regarding claim 4, Ma discloses the apparatus according to claim 1, but not wherein when the first number of hit items is zero and the second number of hit items is one or more, the processing 5circuit generates a response in which the second number of hit items is presented. Hendricksen et al. is cited to disclose wherein when the first number of hit items is zero and the second number of hit items is one or more, the processing 5circuit generates a response in which the second number of hit items is presented (“The primary search device 130 is further configured to retrieve from the at least one content database (e.g., primary databases 170, secondary databases 176 and/or any other content database(s)) at least one document or portion thereof (document content) associated with an infoID of the resultant infoID set (as filtered),” Hendricksen et al., para [0044]. This excerpt shows that at least two databases may be used. And, “At operation 416, a determination is made as to whether there are any infoIDs in the resultant infoID set. If it is determined that the resultant set is empty, at operation 418 an empty search result is retuned to client device 104 or alert system 152,” Hendricksen et al., para [0084]. This excerpt and accompanying fig. 4 show that one of the searches may return zero hits.). Hendricksen et al. benefits Ma by providing a method whereby the relationship of the documents to the relevant information sources or particular topics is apparent and for discovering additional information sources or topics from such retrieved information (Hendricksen et al., para [0008]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Ma with those of Hendricksen et al. to improve the search system of Ma.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over US 20180101616, hereinafter referred to as Ma, in view of US 20210216540, hereinafter referred to as Bansal et al.

Regarding claim 5, Ma discloses the apparatus according to claim 1, wherein when the first number of hit items is one or more and is equal to or less than a threshold value, the processing 10circuit generates a response in which the first number of hit items is presented. Bansal et al. is cited to disclose wherein when the first number of hit items is one or more and is equal to or less than a threshold value, the processing 10circuit generates a response in which the first number of hit items is presented (“During this iterative process, once a number of search results is sufficiently small (e.g., less than a threshold), the search system 102 presents (e.g., displays, presents through an audible voice, etc.) the search results to the user 101. As the number of search results is sufficiently small, the user 101 now can relatively easily go through the search results, to find the intended digital asset,” Bansal et al., para [0044].). Bansal et al. benefits Ma by interacting with the user to identify a cluster of the plurality of clusters of the selected feature in which one or more intended search results belong and using such identification of the cluster to refine the plurality of search results (Bansal et al., Abstract). Therefore, it would be obvious for one skilled in the art to combine the teachings of Ma with those of Bansal et al. to improve the search system of Ma.

Regarding claim 6, Ma discloses the apparatus according to claim 1, but not wherein when the first number of hit items is one or more and is larger than a threshold value, the processing circuit 15generates a response requesting a narrowing keyword necessary for narrowing down the first number of hit items. Bansal et al. is cited to disclose wherein when the first number of hit items is one or more and is larger than a threshold value, the processing circuit 15generates a response requesting a narrowing keyword necessary for narrowing down the first number of hit items (“In an example, the user may be searching for one or more specific files in a database, such as the database 146a. The user 101 may initiate the search by inputting one or more keywords. The initial query of the user 101 may result in a relatively large number of search results, whereas the user 101 may be searching for one or more specific files. As discussed herein, in some examples, the user 101 may not be technologically sophisticated enough and/or may be at least partially visually challenged or visually impaired. Accordingly, for these reasons or otherwise, the user 101 may not want to go through the relatively large number of search results. Hence, in some embodiments, the search system 102 facilitates narrowing down the search results, e.g., by interacting with the user 101 and querying the user 101 about the desired results,” Bansal et al., para [0037]. And, “This process of interaction between the user 101 and the search system 102 continues, until the number of search results is sufficiently small (e.g., less than a threshold),” Bansal et al., para [0043].). Bansal et al. benefits Ma by interacting with the user to identify a cluster of the plurality of clusters of the selected feature in which one or more intended search results belong and using such identification of the cluster to refine the plurality of search results (Bansal et al., Abstract). Therefore, it would be obvious for one skilled in the art to combine the teachings of Ma with those of Bansal et al. to improve the search system of Ma.
  
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180101616, hereinafter referred to as Ma, in view of CN 111046141, hereinafter referred to as Zhiyun.

Regarding claim 7, Ma, as modified by Bansal et al., discloses the apparatus according to claim 6, but not wherein the processing circuit is further configured to: recognize voice information by voice and convert the voice information into text information; acquire the text information; extract a plurality of search keywords from the text information; search the designated database and said another database, using the plurality of search keywords; and when the number of hit items for the plurality of search keywords in the designated database is zero and the number of hit items for the plurality of search keywords in said another database is one or more, select a search keyword included in the plurality of search keywords and having the largest total number of hit items in said another database as a correct answer keyword, and generate a response in which the number of hit items obtained for the correct answer keyword in said another database is presented.

Zhiyun is cited to disclose wherein each of the plurality of databases includes a data table in 20which a plurality of data items related to the search keyword are defined (“In order to solve the technical problem, the invention is solved by the following technical scheme: a method for refining keywords in a text library based on historical time characteristics comprises the following steps: step 1, presetting a historical time period and a current day time; step 2, extracting keywords of each text within a period of time and calculating a weight for each keyword; step 3, carrying out weight processing on the keywords processed in the step 2 through a weight coefficient, and storing to obtain a history candidate keyword list,” Zhiyun, p. 3, highlighted section. Here the list is considered a table.), 

the processing circuit is further configured to: 

calculate an average information amount for each of the plurality of data items in the data table included in 25each of the plurality of databases (Zhiyun, p. 3, highlighted section.), and calculate a weighted average for the average information amount of each of the plurality of data items, by using a weight- 31 - determined for each of the plurality of databases (Zhiyun, p. 3, highlighted section.); and 

select a data item included in the plurality of data items and having the largest weighted average of the average information amount and use the selected data item 5as the narrowing keyword (Zhiyun, p. 3, highlighted section. ). Zhiyun benefits Ma by providing a process for narrowing keyword results according to historical time characteristics, thereby efficiently screening out keywords which can represent the main content of the text most (Zhiyun, Abstract). Therefore, it would be obvious for one skilled in the art to combine the teachings of Ma with those of Zhiyun to improve the search system of Ma.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180101616, hereinafter referred to as Ma, in view of US 20210390251, hereinafter referred to as Swvigaradoss et al.

Regarding claim 8, Ma discloses the apparatus according to claim 1, wherein the processing circuit is further configured to: 

recognize voice information by voice and convert the voice information into text information (Ma, para [0137].); 

10acquire the text information (Ma, para [0137].); 

extract a plurality of search keywords from the text information (Ma, para [0137].); 

search the designated database and said another database, using the plurality of search keywords (Ma, para [0111].); and 

15when the number of hit items for the plurality of search keywords in the designated database is zero and the number of hit items for the plurality of search keywords in said another database is one or more (Ma, para [0111].), 

Swvigaradoss et al. is cited to disclose select a search keyword included in the plurality of 20search keywords and having the largest total number of hit items in said another database as a correct answer keyword, and generate a response in which the number of hit items obtained for the correct answer keyword in said another database is presented (“At 405, search results are processed. For example, the search results can be ranked based on best match. In various embodiments, different heuristics can be utilized to determine the ranking order. For example, the matches can be ranked by last used, most frequently used, best string match, or another appropriate ranking technique. In some embodiments, a best match is determined and set as a default match that an administrator can modify at 407 when presented with the results,” Swvigaradoss et al., para [0056]. Most frequently used keyword is equivalent to largest total number of keyword hits.). Swvigaradoss et al. benefits Ma by providing a method for getting the best search result(s) based on the keyword (Swvigaradoss et al., para [0056]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Ma with those of Swvigaradoss et al. to improve the search system of Ma.

Allowable Subject Matter
Claim 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

1. The examiner has cited several other references on form PTO-892. 
2. Any inquiry concerning this communication or earlier communications from the
examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone
number is (571 )272-0899. The examiner can normally be reached on Mon-Fri 8-6.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Bhavesh M Mehta can be reached on 5712727 453. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppairmy.
uspto.gov/pair/PrivatePair. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access
to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-
272-1000.

/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656